—Judgment unanimously affirmed. Memorandum: On appeal from a judgment convicting him after a jury trial of two counts of assault in the first degree (Penal Law § 120.10 [1]), defendant contends that County Court erred in excusing a prospective juror over the objection of defense counsel. The record, as settled, establishes that defense counsel affirmatively stated that he had no objection to the court’s excusing that prospective juror. Consequently, defendant’s contention is not preserved for our review (see, CPL 470.05 [2]), and we decline to exercise our power to review it as a matter of discretion in the interest of justice (see, CPL 470.15 [6] [a]). The sentence is neither unduly harsh nor severe. (Appeal from Judgment of Monroe County Court, Dat*1005tilo, Jr., J. — Assault, 1st Degree.) Present — Pigott, Jr., P. J., Green, Hurlbutt, Scudder and Lawton, JJ.